Case 1:18-cv-24364-MGC Document 177 Entered on FLSD Docket 06/17/2019 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-24364-Civ-COOKE/GOODMAN

 MARIAM GRIGORIAN, individually and on behalf
 of all others similarly situated,

        Plaintiff,

 vs.

 FCA US, LLC, a Michigan Limited Liability
 Company,

       Defendant.
 ___________________________________/
                     ORDER DISMISSING THIRD-PARTY DEFENDANT
        THIS MATTER is before me on the Joint Stipulation of Voluntary Dismissal of FCA
 US LLC’s Third-Party Claims Against Mudd, Inc. (ECF No. 160). The Court having reviewed
 the record and the relevant legal authorities, it is hereby ORDERED and ADJUDGED that
 Third-Party Defendant Mudd, Inc. is DISMISSED without prejudice from this case. FCA US,
 LLC and Mudd, Inc. shall each bear their own attorney’s fees and costs. The Clerk of Court
 shall TERMINATE Third-Party Defendant Mudd, Inc. from this case. All pending motions
 involving Third-Party Defendant Mudd, Inc., if any, are DENIED as moot.
        DONE and ORDERED in chambers at Miami, Florida, this 17th day of June 2019.




 Copies furnished to:
 Jonathan Goodman, U.S. Magistrate Judge
 Counsel of Record
